 



Exhibit 10.1
EXECUTION VERSION
DOBSON COMMUNICATIONS CORPORATION
SENIOR FLOATING RATE NOTES DUE 2012
REGISTRATION RIGHTS AGREEMENT
September 13, 2005
Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019
Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
          Dobson Communications Corporation, an Oklahoma corporation (the
“Company”), proposes to issue and sell (the “Initial Placement”) to Lehman
Brothers Inc., Bear, Stearns & Co. Inc. and Morgan Stanley Co. Incorporated, as
representatives of the Initial Purchasers listed on Schedule I (the “Initial
Purchasers”) upon terms set forth in a purchase agreement dated as of
September 7, 2005 (the “Purchase Agreement”) among the Company and the Initial
Purchasers, $150,000,000 of its Senior Floating Rate Notes due 2012 (the
“Initial Notes”). As an inducement to you to enter into the Purchase Agreement
and purchase the Initial Notes and in satisfaction of a condition to your
obligations under the Purchase Agreement, the Company agrees with you for the
benefit of the holders from time to time of the Initial Notes (including the
Initial Purchasers) (each of the foregoing a “Holder” and together the
“Holders”), as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:
     “Affiliate” of any specified person means any other person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such specified person. For purposes of this definition, control of a
person means the power, direct or indirect, to direct or cause the direction of
the management and policies of such person whether by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Closing Date” has the meaning set forth in the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     “Commission” means the Securities and Exchange Commission.
     “Company” has the meaning set forth in the preamble hereto.
     “Damages Payment Date” means, with respect to the Initial Notes, each date
on which interest is paid in accordance with the Indenture.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
     “Exchange Offer” means the proposed offer to the Holders to issue and
deliver to such Holders, in exchange for the Notes, a like aggregate principal
amount of Exchange Notes.
     “Exchange Offer Registration Period” means the longer of (A) the period
until the consummation of the Exchange Offer and (B) one year after
effectiveness of the Exchange Offer Registration Statement, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement; provided, however,
that in the event that all resales of Exchange Notes (including, subject to the
time periods set forth herein, any resales by Exchanging Dealers) covered by
such Exchange Offer Registration Statement have been made, the Exchange Offer
Registration Statement need not remain continuously effective for the period set
forth in clause (B) above.
     “Exchange Offer Registration Statement” means a Registration Statement of
the Company on an appropriate form under the Securities Act with respect to the
Exchange Offer, all amendments and supplements to such Registration Statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.
     “Exchange Notes” means securities issued by the Company, identical in all
material respects to the Notes to be issued under the Indenture (except that
they will not contain terms with respect to transfer restrictions or Additional
Interest).
     “Exchanging Dealer” means any Holder (which may include the Initial
Purchasers) that is a broker-dealer, electing to exchange Notes acquired for its
own account as a result of market-making activities or other trading activities
for Exchange Notes.
     “Holder” has the meaning set forth in the preamble hereto.
     “Indenture” means the Indenture, dated as of September 13, 2005, between
the Company and The Bank of Oklahoma, National Association, as trustee, pursuant
to which the Notes are to be issued, as such Indenture is amended or
supplemented from time to time in accordance with the terms thereof.

2



--------------------------------------------------------------------------------



 



     “Initial Notes” means the Senior Floating Rate Notes due 2012, of the same
series under the Indenture as the Exchange Notes, for so long as such securities
constitute Transfer Restricted Securities.
     “Initial Placement” has the meaning set forth in the preamble hereto.
     “Initial Purchasers” has the meaning set forth in the preamble hereto.
     “Losses” has the meaning set forth in Section 6(d) hereto.
     “Majority Holders” means the Holders of a majority of the aggregate
principal amount of Notes registered under a Registration Statement.
     “Managing Underwriters” means the investment banker or investment bankers
and manager or managers that shall administer an underwritten offering under a
Shelf Registration Statement.
     “Notes” means the Initial Notes and Exchange Notes.
     “Offering Memorandum” has the meaning set forth in the Purchase Agreement.
     “Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Notes covered by such Registration Statement, and
all amendments and supplements to the Prospectus, including post-effective
amendments.
     “Purchase Agreement” has the meaning set forth in the preamble hereto.
     “Registration Default” has the meaning set forth in Section 5(b) hereof.
     “Registration Statement” means any Exchange Offer Registration Statement or
Shelf Registration Statement pursuant to the provisions of this Agreement,
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto, and all material incorporated by reference
therein.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
     “Shelf Registration” means a registration effected pursuant to Section 3
hereof.

3



--------------------------------------------------------------------------------



 



     “Shelf Registration Period” has the meaning set forth in Section 3(b)
hereof.
     “Shelf Registration Statement” means a “shelf” registration statement of
the Company pursuant to the provisions of Section 3 hereof, which covers some or
all of the Initial Notes or Exchange Notes, as applicable, on an appropriate
form under Rule 415 under the Securities Act, or any similar rule that may be
adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
     “Target Effectiveness Date” has the meaning set forth in Section 5(b)
hereof.
     “Transfer Restricted Securities” means each Note until the earliest to
occur of: (i) the date on which such Note has been exchanged by a Person other
than a broker-dealer for an Exchange Note in the Exchange Offer; (ii) following
the exchange by a broker-dealer in the Exchange Offer of a Note for an Exchange
Note, the date on which such Exchange Note is sold to a purchaser who receives
from such broker-dealer on or prior to the date of such sale a copy of the
Prospectus contained in the Exchange Offer Registration Statement; (iii) the
date on which such Note has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement; and
(iv) the date on which such Note is distributed to the public pursuant to
Rule 144 under the Securities Act.
     “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.
     “Trustee” means The Bank of Oklahoma, National Association and any
successors thereto.
     “Underwriter” means any underwriter of Notes in connection with an offering
thereof under a Shelf Registration Statement.
     “Underwritten Registration” or “Underwritten Offering” means a registration
in which the Notes of the Company are sold to an underwriter for reoffering to
the public.
     2. Exchange Offer; Resales of Exchange Notes by Exchanging Dealers; Private
Exchange.
     (a) The Company shall prepare and file with the Commission the Exchange
Offer Registration Statement with respect to the Exchange Offer on or before the
90th calendar day after the Closing Date. The Company shall use its commercially
reasonable efforts (i) to cause the Exchange Offer Registration Statement to be
declared effective under the Securities Act on or prior to the 180th calendar
day following the Closing Date and remain effective until the

4



--------------------------------------------------------------------------------



 



closing of the Exchange Offer and (ii) to consummate the Exchange Offer not
later than the 30th calendar day after the effective date of the Exchange Offer
Registration Statement, unless a longer time is required by the federal
securities laws.
     (b) Upon the effectiveness of the Exchange Offer Registration Statement,
the Company shall promptly commence the Exchange Offer, it being the objective
of such Exchange Offer to enable each Holder electing to exchange Initial Notes
for Exchange Notes (assuming that such Holder (x) is not an “affiliate” of the
Company within the meaning of the Securities Act, (y) is not a broker-dealer
that acquired the Initial Notes in a transaction other than as a part of its
market-making or other trading activities and (z) if such Holder is not a
broker-dealer, acquires the Exchange Notes in the ordinary course of such
Holder’s business, is not participating in the distribution of the Exchange
Notes and has no arrangements or understandings with any person to participate
in the distribution of the Exchange Notes) to resell such Exchange Notes from
and after their receipt without any limitations or restrictions under the
Securities Act and without material restrictions under the securities laws of a
substantial proportion of the several states of the United States.
     (c) In connection with the Exchange Offer, the Company shall mail to each
Holder a copy of the Prospectus forming part of the Exchange Offer Registration
Statement, together with an appropriate letter of transmittal and related
documents, stating, in addition to such other disclosures as are required by
applicable law:
     (i) that the Exchange Offer is being made pursuant to this Agreement and
that all Notes validly tendered will be accepted for exchange;
     (ii) the dates of acceptance for exchange;
     (iii) that any Notes not tendered will remain outstanding and continue to
accrue interest, but will not retain any rights under this Agreement;
     (iv) that Holders electing to have Notes exchanged pursuant to the Exchange
Offer will be required to surrender such Notes, together with the enclosed
letters of transmittal, to the institution and at the address specified in the
notice prior to the close of business on the last day of acceptance for
exchange; and
     (v) that Holders will be entitled to withdraw their election, not later
than the close of business on the last day of acceptance for exchange, by
sending to the institution and at the address specified in the notice a
telegram, telex, facsimile transmission or letter setting forth the name of such
Holder, the aggregate principal amount of Notes delivered for

5



--------------------------------------------------------------------------------



 



exchange and a statement that such Holder is withdrawing his election to have
such Notes exchanged; and shall keep the Exchange Offer open for acceptance for
not less than 30 days (or longer if required by applicable law) after the date
notice thereof is mailed to the Holders; utilize the services of a depositary
for the Exchange Offer with an address in the Borough of Manhattan, The City of
New York; and comply in all respects with all applicable laws relating to the
Exchange Offer.
     (d) As soon as practicable after the close of the Exchange Offer, the
Company shall:
     (i) accept for exchange all Notes duly tendered and not validly withdrawn
pursuant to the Exchange Offer;
     (ii) deliver to the Trustee for cancellation all Notes so accepted for
exchange; and
     (iii) cause the Trustee promptly to authenticate and deliver to each Holder
Exchange Notes equal in principal amount to the Notes of such Holder so accepted
for exchange.
     (e) The Initial Purchasers and the Company acknowledge that, pursuant to
interpretations by the staff of the Commission of Section 5 of the Securities
Act, and in the absence of an applicable exemption therefrom, each Exchanging
Dealer is required to deliver a Prospectus in connection with a sale of any
Exchange Notes received by such Exchanging Dealer pursuant to the Exchange Offer
in exchange for Notes acquired for its own account as a result of market-making
activities or other trading activities. Accordingly, the Company shall:
     (i) include the information set forth in Annex A hereto on the cover of the
Exchange Offer Registration Statement, in Annex B hereto in the forepart of the
Exchange Offer Registration Statement in a section setting forth details of the
Exchange Offer, in Annex C hereto in the underwriting or plan of distribution
section of the Prospectus forming a part of the Exchange Offer Registration
Statement, and in Annex D hereto in the letter of transmittal delivered pursuant
to the Exchange Offer; and
     (ii) use its commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective under the Securities Act during
the Exchange Offer Registration Period for delivery of the prospectus included
therein by Exchanging Dealers in connection with sales of Exchange Notes
received pursuant to the Exchange Offer, as contemplated by Section 4(h) below;
provided, however, that the Company shall not be required to maintain the
effectiveness of the Exchange Offer Registration Statement for more than 30 days
following the consummation of the Exchange Offer unless the Company has been

6



--------------------------------------------------------------------------------



 



notified in writing on or prior to the 30th day following the consummation of
the Exchange Offer by one or more Exchanging Dealers that such Holder has
received Exchange Notes as to which it will be required to deliver a prospectus
upon resale.
     (f) In the event that an Initial Purchaser determines that it is not
eligible to participate in the Exchange Offer with respect to the exchange of
Notes constituting any portion of an unsold allotment, upon the effectiveness of
the Shelf Registration Statement as contemplated by Section 3 hereof and at the
request of the Initial Purchasers, the Company shall issue and deliver to the
Initial Purchasers, or to the party purchasing Initial Notes registered under
the Shelf Registration Statement from the Initial Purchasers, in exchange for
such Initial Notes, a like principal amount of Exchange Notes. The Company shall
use its commercially reasonable efforts to cause the CUSIP Service Bureau to
issue the same CUSIP number for such Exchange Notes as for Exchange Notes issued
pursuant to the Exchange Offer.
     (g) The Company shall use its commercially reasonable efforts to complete
the Exchange Offer as provided above and shall comply with the applicable
requirements of the Securities Act, the Exchange Act and other applicable laws
and regulations in connection with the Exchange Offer. The Exchange Offer shall
not be subject to any conditions, other than that (i) the Exchange Offer does
not violate applicable law or any applicable interpretation of the staff of the
Commission, (ii) no action or proceeding shall have been instituted or
threatened in any court or by any governmental agency which might materially
impair the ability of the Company to proceed with the Exchange Offer, and no
material adverse development shall have occurred in any existing action or
proceeding with respect to the Company and (iii) all governmental approvals
shall have been obtained, which approvals the Company deems necessary for the
consummation of the Exchange Offer. The Company shall inform the Initial
Purchasers, upon their request, of the names and addresses of the Holders to
whom the Exchange Offer is made, and the Initial Purchasers shall have the
right, subject to applicable law, to contact such Holders and otherwise
facilitate the tender of Notes in the Exchange Offer.
     (h) As a condition to its participation in the Exchange Offer pursuant to
the terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any person to participate in, a distribution of the Exchange Notes to be issued
in the Exchange Offer, (C) it is acquiring the Exchange Notes in its ordinary
course of business and (D) if such Holder is an Exchanging Dealer, then it will
deliver a Prospectus in connection with any resale of such Exchange Notes. In
addition, all such Holders of Transfer Restricted Securities shall otherwise
cooperate in the

7



--------------------------------------------------------------------------------



 



Company’s preparations for the Exchange Offer. Each Holder hereby acknowledges
and agrees that any broker-dealer and any such Holder using the Exchange Offer
to participate in a distribution of the securities to be acquired in the
Exchange Offer (1) could not under Commission policy as in effect on the date of
this Agreement rely on the position of the Commission enunciated in Morgan
Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters, and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K if the resales are
of Exchange Notes obtained by such Holder in exchange for Initial Notes acquired
by such Holder directly from the Company.
     3. Shelf Registration. If (i) because of any change in law or applicable
interpretations thereof by the Commission’s staff, the Company determines upon
advice of its outside counsel that it is not permitted to effect the Exchange
Offer as contemplated by Section 2 hereof, or (ii) the Company is not required
to file the Exchange Offer Registration Statement for any reason other than
those specified in clause (i) above, or (iii) with respect to any Holder of
Transfer Restricted Securities, such Holder notifies the Company in writing on
or prior to the 20th day following consummation of the Exchange Offer that
(A) such Holder is prohibited by applicable law or Commission policy from
participating in the Exchange Offer, or (B) such Holder may not resell the
Exchange Notes acquired by it in the Exchange Offer to the public without
delivering a prospectus and that the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder, or (C) such Holder is an Exchanging Dealer and holds Initial Notes
acquired directly from the Company or one of its affiliates (it being understood
that, for purposes of this Section 3, (x) the requirement that the Initial
Purchasers deliver a Prospectus containing the information required by Items 507
and/or 508 of Regulation S-K under the Securities Act in connection with sales
of Exchange Notes acquired in exchange for such Notes shall result in such
Exchange Notes being not “freely tradeable” and (y) the requirement that an
Exchanging Dealer deliver a Prospectus in connection with sales of Exchange
Notes acquired in the Exchange Offer in exchange for Notes acquired as a result
of market-making activities or other trading activities shall not result in such
Exchange Notes being not “freely tradeable”), the following provisions shall
apply:
     (a) The Company shall use its commercially reasonable efforts to file with
the Commission a Shelf Registration Statement relating to the offer and sale of
the Notes or the Exchange Notes, as applicable, by the Holders from time to time
in accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement and Rule 415 under the Securities
Act, provided that, with respect to Exchange Notes received by the Initial
Purchasers in exchange for Initial Notes constituting any portion of an unsold
allotment, the Company may, if permitted by current interpretations by the

8



--------------------------------------------------------------------------------



 



Commission’s staff, file a post-effective amendment to the Exchange Offer
Registration Statement containing the information required by Regulation S-K
Items 507 and/or 508, as applicable, in satisfaction of its obligations under
this paragraph (a) with respect thereto, and any such Exchange Offer
Registration Statement, as so amended, shall be referred to herein as, and
governed by the provisions herein applicable to, a Shelf Registration Statement.
     (b) The Company shall use its commercially reasonable efforts to cause the
Shelf Registration Statement to be filed on or prior to the 90th calendar day
after, and declared effective under the Securities Act on or prior to the 180th
calendar day after, the obligation to file a Shelf Registration Statement under
this Section 3 arises and to keep such Shelf Registration Statement continuously
effective for a period of two years from the date the Shelf Registration
Statement is declared effective by the Commission or such shorter period that
will terminate when all the Initial Notes or Exchange Notes, as applicable,
covered by the Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement or are no longer Transfer Restricted Securities (in any
such case, such period being called the “Shelf Registration Period”). The
Company shall be deemed not to have used its commercially reasonable efforts to
keep the Shelf Registration Statement effective during the requisite period if
the Company voluntarily takes any action that would result in Holders of Notes
covered thereby not being able to offer and sell such Notes during that period,
unless (i) such action is required by applicable law, (ii) the Company complies
with this Agreement or (iii) such action is taken by the Company in good faith
and for valid business reasons (not including avoidance of the Company’s
obligations hereunder), including the acquisition or divestiture of assets, so
long as the Company promptly thereafter complies with the requirements of
Section 4(m) hereof, if applicable.
4. Registration Procedures. In connection with any Shelf Registration Statement
and, to the extent applicable, any Exchange Offer Registration Statement, the
following provisions shall apply:
     (a) The Company shall, within a reasonable time prior to the filing of any
Registration Statement, any Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus, provide copies of such
document to the Initial Purchasers and their counsel (and, in the case of a
Shelf Registration Statement, the Holders and their counsel, upon their request)
and make such representatives of the Company as shall be reasonably requested by
the Initial Purchasers or their counsel (and, in the case of a Shelf
Registration Statement, the Majority Holders or their counsel) available for
discussion of such document, and shall not at any time file or make any
amendment to the Registration Statement, any Prospectus or any amendment of or
supplement to a Registration Statement or a Prospectus, of which the Initial
Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, the Holders and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchasers or their counsel (and,
in the case of a Shelf Registration

9



--------------------------------------------------------------------------------



 



Statement, the Majority Holders or their counsel) shall object, except for any
amendment or supplement or document (a copy of which has been previously
furnished to the Initial Purchasers and their counsel (and, in the case of a
Shelf Registration Statement, the Majority Holders and their counsel, upon their
request)) which counsel to the Company shall advise the Company, in the form of
a written opinion, is required in order to comply with applicable law; the
Initial Purchasers agree that, if it receives timely notice and drafts under
this clause (a), it will not take actions or make objections pursuant to this
clause (a) such that the Company is unable to comply with its obligations under
Section 2.
     (b) The Company shall ensure that:
     (i) any Registration Statement and any amendment thereto and any Prospectus
contained therein and any amendment or supplement thereto complies in all
material respects with the Securities Act and the rules and regulations
thereunder;
     (ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; and
     (iii) any Prospectus forming part of any Registration Statement, including
any amendment or supplement to such Prospectus, does not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
     (c) (1) The Company shall advise the Initial Purchasers and, in the case of
a Shelf Registration Statement, the Holders of Initial Notes covered thereby,
and, if requested by the Initial Purchasers or any such Holder, confirm such
advice in writing:
     (i) when a Registration Statement and any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective; and
     (ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the Prospectus included therein or for additional
information.
     (2) During the Shelf Registration Period or the Exchange Offer Registration
Period, as applicable, the Company shall advise the Initial Purchasers and, in
the case of a Shelf Registration Statement, the Holders of Initial Notes or
Exchange Notes covered thereby, and, in the case of an Exchange Offer
Registration Statement, any Exchanging Dealer that has provided in writing to
the Company a telephone or facsimile number and address for notices, and, if

10



--------------------------------------------------------------------------------



 



requested by the Initial Purchasers or any such Holder or Exchanging Dealer,
confirm such advice in writing:
     (i) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;
     (ii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Initial Notes or Exchange Notes included
therein for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and
     (iii) of the happening of any event that requires the making of any changes
in the Registration Statement or the Prospectus so that, as of such date, the
Registration Statement or the Prospectus does not include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading (which advice shall be accompanied by
an instruction to suspend the use of the Prospectus until the requisite changes
have been made).
     (d) The Company shall use its commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement at the earliest possible time.
     (e) The Company shall furnish to each Holder of Notes covered by any Shelf
Registration Statement that so requests, without charge, at least one copy of
such Shelf Registration Statement and any post-effective amendment thereto,
including financial statements and schedules, and, if the Holder so requests in
writing, all exhibits thereto.
     (f) The Company shall, during the Shelf Registration Period, deliver to
each Holder of Notes covered by any Shelf Registration Statement, without
charge, as many copies of the Prospectus (including each preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request; and the Company consents to the
use of the Prospectus or any amendment or supplement thereto by each of the
selling Holders of Notes in connection with the offering and sale of the Notes
covered by the Prospectus or any amendment or supplement thereto.
     (g) The Company shall furnish to each Exchanging Dealer that so requests,
without charge, at least one copy of the Exchange Offer Registration Statement
and any post-effective amendment thereto, including financial statements and
schedules, any documents incorporated by reference therein and, if the
Exchanging Dealer so requests in writing, all exhibits thereto.
     (h) The Company shall, during the Exchange Offer Registration Period,
promptly deliver to each Exchanging Dealer, without charge, as many

11



--------------------------------------------------------------------------------



 



copies of the Prospectus included in such Exchange Offer Registration Statement
and any amendment or supplement thereto as such Exchanging Dealer may reasonably
request for delivery by such Exchanging Dealer in connection with a sale of
Exchange Notes received by it pursuant to the Exchange Offer; and the Company
consents to the use of the Prospectus or any amendment or supplement thereto by
any such Exchanging Dealer, as provided in Section 2(e) above.
     (i) Each Holder of Notes and each Exchange Dealer agrees by its acquisition
of such Notes or Exchange Notes to be sold by such Exchange Dealer, as the case
may be, that, upon actual receipt of any notice from the Company of the
happening of any event of the kind described in paragraph (c)(2)(i), (c)(2)(ii),
or (c)(2)(iii) of this Section 4, such Holder will forthwith discontinue
disposition of such Notes covered by such Registration Statement or Prospectus
or Exchange Notes to be sold by such Holder or Exchange Dealer, as the case may
be, until such Holder’s or Exchange Dealer’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 4(m) hereof, or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any amendments or
supplements thereto. In the event that the Company shall give any such notice,
the Exchange Offer Registration Period shall be extended by the number of days
during such periods from and including the date of the giving of such notice to
and including the date when each seller of the Exchange Notes covered by such
Registration Statement or Exchange Notes to be sold by such Exchange Dealer, as
the case may be, shall have received (x) the copies of the supplemented or
amended Prospectus contemplated by Section 4(m) hereof or (y) the advice in
writing.
     (j) Prior to the Exchange Offer or any other offering of Initial Notes or
Exchange Notes pursuant to any Registration Statement, the Company shall
register or qualify or cooperate with the Holders of Notes included therein and
their respective counsel in connection with the registration or qualification of
such Initial Notes or Exchange Notes for offer and sale under the securities or
blue sky laws of such states as any such Holders reasonably request in writing
and do any and all other acts or things necessary or advisable to enable the
offer and sale in such states of the Notes covered by such Registration
Statement; provided, however, that the Company will not be required to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not then so qualified, to file any general consent to service of
process or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.
     (k) The Company shall issue, upon the request of any Holder of Initial
Notes covered by the Shelf Registration Statement, Exchange Notes, having an
aggregate principal amount equal to the aggregate principal amount of Initial
Notes surrendered to the Company by such Holder in exchange therefor or being
sold by such Holder; such Exchange Notes to be registered in the name of such
Holder or in the name of the purchaser(s) of such Exchange Notes, as the case

12



--------------------------------------------------------------------------------



 



may be; in return, the Initial Notes held by such Holder shall be surrendered to
the Company for cancellation.
     (l) The Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Initial Notes or Exchange
Notes to be sold pursuant to any Registration Statement free of any restrictive
legends and in denominations of $1,000 or an integral multiple thereof and
registered in such names as Holders may request prior to sales of Initial Notes
or Exchange Notes pursuant to such Registration Statement.
     (m) Upon the occurrence of any event contemplated by paragraph (c)(2)(iii)
of this Section 4, the Company shall promptly prepare and file a post-effective
amendment to any Registration Statement or an amendment or supplement to the
related Prospectus or any other required document so that, as thereafter
delivered to purchasers of the Initial Notes or Exchange Notes included therein,
the Prospectus will not include an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading and, in the case of
a Shelf Registration Statement, notify the Holders to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event.
Notwithstanding the foregoing, the Company shall not be required to amend or
supplement a Shelf Registration Statement, any related Prospectus or any
document incorporated therein by reference, for a period not to exceed an
aggregate of 30 days in any six-month period or 60 days in any 12-month period,
if the Company determines in its good faith judgment that the disclosure of such
event at such time would have a material adverse effect on the business,
operations, or prospects of the Company or the disclosure otherwise related to a
pending material business transaction that has not yet been publicly disclosed.
     (n) Not later than the effective date of any such Registration Statement
hereunder, the Company shall provide a CUSIP number for the Initial Notes or
Exchange Notes, as the case may be, registered under such Registration
Statement, and provide the Trustee with certificates for such Initial Notes or
Exchange Notes, in a form eligible for deposit with The Depository Trust
Company.
     (o) The Company shall use its commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission and shall make
generally available to its security holders as soon as practicable after the
effective date of the applicable Registration Statement an earnings statement
meeting the requirements of Rule 158 under the Securities Act.
     (p) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act not later than the effective date of the first Registration
Statement required by this Agreement, and, in connection therewith, cooperate
with the Trustee and the Holders of Initial Notes or Exchange Notes to effect
such changes to the Indenture as may be required for such Indenture to be so
qualified

13



--------------------------------------------------------------------------------



 



in accordance with the terms of the Trust Indenture Act; and to execute and use
its best efforts to cause the Trustee to execute, all documents that may be
required to effect such changes and all other forms and documents required to be
filed with the Commission to enable such Indenture to be so qualified in a
timely manner.
     (q) The Company may require each Holder of Notes to be sold pursuant to any
Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of such Initial Notes as the Company
may from time to time reasonably require for inclusion in such Registration
Statement.
     (r) The Company shall, if requested, promptly incorporate in a Prospectus
supplement or post-effective amendment to a Shelf Registration Statement, such
information as the Managing Underwriters, if any, and Majority Holders
reasonably agree should be included therein concerning such Holders or the
distribution of such Holders’ Notes, and shall make all required filings of such
Prospectus supplement or post-effective amendment promptly upon notification of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment.
     (s) In the case of any Shelf Registration Statement, the Company shall
enter into such agreements (including underwriting agreements) and take all
other appropriate actions in order to expedite or to facilitate the registration
or the disposition of any Initial Notes included therein, and in connection
therewith, if an underwriting agreement is entered into, cause the same to
contain indemnification provisions and procedures no less favorable than those
set forth in Section 6 (or such other provisions and procedures acceptable to
the Majority Holders and the Managing Underwriters, if any) with respect to all
parties to be indemnified pursuant to Section 6.
     (t) In the case of any Shelf Registration Statement, the Company shall:
     (i) make reasonably available for inspection by the Holders of Notes to be
registered thereunder, any underwriter participating in any disposition pursuant
to such Shelf Registration Statement, and any attorney, accountant or other
agent retained by the Holders or any such underwriter all relevant financial and
other records, pertinent corporate documents and properties of the Company and
any of its subsidiaries;
     (ii) cause the Company’s officers, directors and employees to supply all
relevant information reasonably requested by the Holders or any such
underwriter, attorney, accountant or agent in connection with any such
Registration Statement as is customary for similar due diligence examinations
and make such representatives of the Company as shall be reasonably requested by
the Initial Purchasers or Managing Underwriters, if any, available for
discussion of any such Registration Statement;

14



--------------------------------------------------------------------------------



 



provided, however, that any non-public information that is designated in writing
by the Company, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by the Holders or any such underwriter,
attorney, accountant or agent, unless (x) such disclosure is made in connection
with a court proceeding or required by law, provided that each Holder and any
such Managing Underwriter, attorney, accountant or agent will, upon learning
that disclosure of such information is sought in a court proceeding or required
by law, give written notice to the Company to allow the Company to undertake
appropriate action to prevent disclosure, or (y) such information becomes
available to the public generally or through a third party without an
accompanying obligation of confidentiality other than as a result of a
disclosure of such information by any such Holder, underwriter, attorney,
accountant or agent;
     (iii) make such representations and warranties to the Holders of Notes
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in similar underwritten
offerings as may be reasonably requested by them;
     (iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in similar underwritten offerings and such other
matters as may be reasonably requested by such Holders and underwriters;
     (v) obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to the underwriters, if any, and use reasonable efforts to
have such letter addressed to the selling Holders of Notes registered thereunder
(to the extent consistent with Statement on Auditing Standards No. 72 of the
American Institute of Certified Public Accountants (AICPA) (“SAS 72”)), in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with similar underwritten offerings, or if the
provision of such “cold comfort” letters is not permitted by SAS 72 or if
requested by the Initial Purchasers or their counsel in lieu of a “cold comfort”
letter, an agreed-upon procedures letter under Statement on Auditing Standards
No. 75 of the AICPA, covering matters requested by the Initial Purchasers or
their counsel; and

15



--------------------------------------------------------------------------------



 



     (vi) deliver such documents and certificates as may be reasonably requested
by the Majority Holders and the Managing Underwriters, if any, and customarily
delivered in similar offerings, including those to evidence compliance with
Section 4(m) and with any conditions contained in the underwriting agreement or
other agreement entered into by the Company.
     The foregoing actions set forth in clauses (iii), (iv), (v) and (vi) of
this Section 4(t) shall be performed, to the extent reasonably requested by the
Managing Underwriters, at (A) the effectiveness of such Shelf Registration
Statement and each post-effective amendment thereto and (B) each closing under
any underwriting or similar agreement as and to the extent required thereunder.
     (u) The Company shall, in the case of a Shelf Registration, use its
commercially reasonable efforts to cause all Notes to be listed on any
securities exchange or any automated quotation system on which similar
securities issued by the Company are then listed if requested by the Majority
Holders, to the extent such Notes satisfy applicable listing requirements.
5. Registration Expenses; Remedies.
     (a) The Company shall bear all expenses incurred in connection with the
performance of its obligations under Sections 2, 3 and 4 hereof, including
without limitation: (i) all Commission, stock exchange or National Association
of Securities Dealers, Inc. registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of counsel for any
underwriters or Holders in connection with blue sky qualification of any of the
Exchange Notes or Initial Notes), (iii) all expenses of any persons in preparing
or assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) the fees
and disbursements of the Trustee and its counsel, (v) the fees and disbursements
of counsel for the Company and, in the case of a Shelf Registration Statement,
reasonable fees and disbursements of one counsel for the Holders (which counsel
shall be selected by the Majority Holders and which counsel may also be counsel
for the Initial Purchasers) and in the case of any Exchange Offer Registration
Statement, reasonable fees and expenses of counsel to the Initial Purchasers
acting in connection therewith and (vi) the fees and disbursements of the
independent public accountants of the Company including the expenses of any
special audits or “cold comfort” letters required by or incident to such
performance and compliance, but excluding fees and expenses of counsel to the
underwriters (other than fees and expenses set forth in clause (ii) above) or
the Holders and underwriting discounts and commissions and transfer taxes, if
any, relating to the sale or disposition of Notes by a Holder.

16



--------------------------------------------------------------------------------



 



     (b) In the event that the Company:
     (i) fails to file the Exchange Offer Registration Statement or Shelf
Registration Statement, as the case may be, on or before the date specified for
either such filing;
     (ii) either such registration statement is not declared effective by the
Commission on or prior to the date specified for such effectiveness (the
‘‘Effectiveness Target Date’’);
     (iii) the Company fails to consummate the Exchange Offer within 30 days of
the Effectiveness Target Date with respect to the Exchange Offer Registration
Statement; or
     (iv) the Shelf Registration Statement or the Exchange Offer Registration
Statement is declared effective but thereafter ceases to be effective or usable
in connection with the resales of Transfer Restricted Securities during the
periods specified in this Registration Rights Agreement (each such event
referred to in this clause and clauses (i) through (iii) above, a “Registration
Default”),
then the Company will pay additional interest (“Additional Interest”) to each
holder of Initial Notes or Exchange Notes, with respect to the first 90-day
period immediately following the occurrence of the first Registration Default in
an amount equal to $0.05 per week per $1,000 principal amount of Initial Notes
or Exchange Notes held by that holder. The amount of the Additional Interest
will increase by an additional $0.05 per week per $1,000 principal amount of
Initial Notes or Exchange Notes with respect to each subsequent 90-day period
until all Registration Defaults have been cured, up to a maximum amount of
Additional Interest for all Registration Defaults of $0.50 per week per $1,000
principal amount of Initial Notes or Exchange Notes. Additional Interest shall
not accrue or be payable for more than one Registration Default at any given
time, and shall accrue only for those days that a Registration Default occurs
and is continuing.
     (c) The Company shall pay all accrued Additional Interest on each Damages
Payment Date to the Global Note Holder by wire transfer of immediately available
funds and to holders of Certificate Notes by wire transfer to the accounts
specified by them or by mailing checks to their registered addresses if no such
accounts have been specified.
     (d) Following the cure of all Registration Defaults, the accrual of
Additional Interest will cease.
     (e) Without limiting the remedies available to the Initial Purchasers and
the Holders, the Company acknowledges that any failure by the Company to comply
with its obligations under Sections 2 and 3 hereof may result in material
irreparable injury to the Initial Purchasers or the Holders for which there is
no

17



--------------------------------------------------------------------------------



 



adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of any such failure, the Initial
Purchasers or any Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Sections 2 and 3 hereof.
6. Indemnification and Contribution.
     (a) In connection with any Registration Statement, the Company agrees to
indemnify and hold harmless each Holder of Notes covered thereby (including the
Initial Purchasers and, with respect to any Prospectus delivery as contemplated
by Sections 2(e) and 4(h) hereof, each Exchanging Dealer) the directors,
officers, employees and agents of such Holder and each person who controls such
Holder within the meaning of either the Securities Act or the Exchange Act,
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in such Registration
Statement as originally filed or in any amendment thereof, or in any preliminary
Prospectus or Prospectus, or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage or liability (or action in respect thereof); provided, however,
that the Company will not be liable in any case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any such indemnified party specifically for
inclusion therein; provided further, however, that the Company will not be
liable in any case with respect to any untrue statement or omission or alleged
untrue statement or omission made in any preliminary Prospectus or Prospectus,
or in any amendment thereof or supplement thereto to the extent that any such
loss, claim, damage or liability (or action in respect thereof) resulted from
the fact that any indemnified party sold Notes or Exchange Notes to a person to
whom there was not sent or given, at or prior to the written confirmation of
such sale, a copy of the Prospectus as then amended or supplemented, if the
Company had previously complied with the provisions of Section 4(c)(2) and 4(f)
or 4(h) hereof and if the untrue statement contained in or omission from such
preliminary Prospectus or Prospectus was corrected in the Prospectus as then
amended or supplemented. This indemnity agreement will be in addition to any
liability that the Company may otherwise have.

18



--------------------------------------------------------------------------------



 



     The Company also agrees to indemnify or contribute to Losses of, as
provided in Section 6(d) hereof, any underwriters of Notes registered under a
Shelf Registration Statement, their employees, officers, directors and agents
and each person who controls such underwriters on the same basis as that of the
indemnification of the Initial Purchasers and the selling Holders provided in
this Section 6(a) and shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in Section 4(s)
hereof.
     (b) Each Holder of Notes covered by a Registration Statement (including the
Initial Purchasers and, with respect to any Prospectus delivery as contemplated
by Sections 2(e) and 4(h) hereof, each Exchanging Dealer) severally agrees to
indemnify and hold harmless (i) the Company, (ii) each of the directors of the
Company, (iii) each of the officers of the Company who signs such Registration
Statement and (iv) each Person who controls the Company within the meaning of
either the Securities Act or the Exchange Act to the same extent as the
foregoing indemnity from the Company to each such Holder, but only with respect
to written information furnished to the Company by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability that
any such Holder may otherwise have.
     (c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve the
indemnifying party from liability under paragraph (a) or (b) above unless and to
the extent it did not otherwise learn of such action and such failure results in
the forfeiture by the indemnifying party of substantial rights and defenses, and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to appoint
counsel (including local counsel) of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. The indemnifying party shall not be liable for any settlement
of any proceeding effected without its written consent. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel (and local
counsel) if (i) the use of counsel chosen by the indemnifying party to represent
the indemnified party would present such counsel with a conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the

19



--------------------------------------------------------------------------------



 



indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. It is
understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred. An indemnifying party will not,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.
     (d) In the event that the indemnity provided in paragraph (a) or (b) of
this Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall have a joint and several obligation
to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending the same) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Initial Placement and the
Registration Statement that resulted in such Losses; provided, however, that in
no case shall the Initial Purchasers or any subsequent Holder of any Note or
Exchange Note be responsible, in the aggregate, for any amount in excess of the
purchase discount or commission applicable to such Note, or in the case of an
Exchange Note, applicable to the Note that was exchangeable into such Exchange
Note, nor shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the Notes purchased by such
underwriter under the Registration Statement that resulted in such Losses. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the indemnifying party and the indemnified party shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of such indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the Initial Placement (before deducting expenses) as
set forth on the cover page of the

20



--------------------------------------------------------------------------------



 



Final Memorandum. Benefits received by the Initial Purchasers shall be deemed to
be equal to the total purchase discounts and commissions as set forth on the
cover page of the Final Memorandum, and benefits received by any other Holders
shall be deemed to be equal to the value of receiving Notes or Exchange Notes,
as applicable, registered under the Securities Act. Benefits received by any
underwriter shall be deemed to be equal to the total underwriting discounts and
commissions, as set forth on the cover page of the Prospectus forming a part of
the Registration Statement that resulted in such Losses. Relative fault shall be
determined by reference to whether any alleged untrue statement or omission
relates to information provided by the indemnifying party, on the one hand, or
by the indemnified party, on the other hand. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation or
any other method of allocation that did not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 6, each person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each person who controls the Company
within the meaning of either the Securities Act or the Exchange Act, each
officer of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).
     (e) The provisions of this Section 6 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the officers, directors or controlling persons referred to in
Section 6 hereof, and will survive the sale by a Holder of Notes covered by a
Registration Statement.
     7. Rule 144A
          The Company hereby agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding, to make available to any
Holder or beneficial owner of Transfer Restricted Securities in connection with
any sale thereof and any prospective purchaser of such Transfer Restricted
Securities from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A.
     8. Participation In Underwritten Registrations
          No Holder may participate in any Underwritten Registration hereunder
unless such Holder (a) agrees to sell such Holder’s Transfer Restricted
Securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (b) completes
and executes all reasonable

21



--------------------------------------------------------------------------------



 



questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such
underwriting arrangements.
     9. Selection Of Underwriters
          The Holders of Transfer Restricted Securities covered by the Shelf
Registration Statement who desire to do so may sell such Transfer Restricted
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Holders of a majority in
aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, that such investment bankers and managers must be
reasonably satisfactory to the Company.
     10. Miscellaneous.
     (a) No Inconsistent Agreement. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement that conflicts with the rights granted to the Holders herein or
otherwise conflicts with the provisions hereof.
     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of the
Holders of at least a majority of the then outstanding aggregate principal
amount of Transfer Restricted Notes; provided that, with respect to any matter
that directly or indirectly affects the rights of the Initial Purchasers
hereunder, the Company shall obtain the written consent of the Initial
Purchasers. Notwithstanding the foregoing (except the foregoing proviso), a
waiver or consent to departure from the provisions hereof with respect to a
matter that relates exclusively to the rights of Holders whose Initial Notes or
Exchange Notes are being sold pursuant to a Registration Statement and that does
not directly or indirectly affect the rights of other Holders may be given by
the Majority Holders, determined on the basis of Notes being sold rather than
registered under such Registration Statement.
     (c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier, or air courier guaranteeing overnight delivery:
     (i) if to a Holder, at the most current address given by such Holder to the
Company in accordance with the provisions of this Section 7(c), which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Trustee, with a copy in like manner to Lehman Brothers LLC.;
     (ii) if to the Initial Purchasers, shall be delivered or sent by mail,
telex or facsimile transmission to:

22



--------------------------------------------------------------------------------



 



     1. Lehman Brothers Inc., 745 Seventh Avenue, New York, New York 10019,
Attention: Syndicate Department (Fax: 646-834-8133), with a copy, in the case of
any notice pursuant to Section 8(d), to the Director of Litigation, Office of
the General Counsel, Lehman Brothers Inc., 399 Park Avenue, 10th Floor, New
York, NY 10019 (Fax: 212-520-0421) and
     3. with a copy to Weil, Gotshal & Manges LLP, 200 Crescent Court,
Suite 300, Dallas, Texas 75201, Attention: Stuart Ogg, Esq. (Fax: 214-746-7777);
     (iii) if to the Company, shall be delivered or sent by mail, telex or
facsimile transmission to:
     1. the address of the Company set forth in the Offering Memorandum,
Attention: Bruce R. Knooihuizen, Executive Vice President and Chief Financial
Officer/Ronald L. Ripley, Vice President and Senior Corporate Counsel (Fax:
405-529-8515) and
     2. with a copy to Mayer, Brown, Rowe & Maw LLP, 71 South Wacker Drive,
Chicago, Illinois 60606, Attention: Paul Theiss, Esq. (Fax: 312-706-8218); and
     (iv) if to a Holder, at the most current address given by such Holder to
the Company in accordance with the provisions of this Section 7(c), which
address initially is, with respect to each Holder, the address of such Holder
maintained by the Trustee, with a copy in like manner to Lehman Brothers Inc.;
     All such notices and communications shall be deemed to have been duly given
when received. The Initial Purchasers, on the one hand, or the Company, on the
other, by notice to the other party or parties may designate additional or
different addresses for subsequent notices or communications.
     (d) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties,
including, without the need for an express assignment or any consent by the
Company thereto, subsequent Holders of Initial Notes and/or Exchange Notes. The
Company hereby agrees to extend the benefits of this Agreement to any Holder of
Initial Notes and/or Exchange Notes and any such Holder may specifically enforce
the provisions of this Agreement as if an original party hereto.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement.

23



--------------------------------------------------------------------------------



 



     (f) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     (h) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
     (i) Initial Notes Held by the Company, Etc. Whenever the consent or
approval of Holders of a specified percentage of the aggregate principal amount
of Initial Notes or Exchange Notes is required hereunder, Initial Notes or
Exchange Notes, as applicable, held by the Company or its Affiliates (other than
subsequent Holders of Initial Notes or Exchange Notes if such subsequent Holders
are deemed to be Affiliates solely by reason of their holdings of such Initial
Notes or Exchange Notes) shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

24



--------------------------------------------------------------------------------



 



          Please confirm that the foregoing correctly sets forth the agreements
under the Registration Rights Agreement between the Company and you.

              Very truly yours,
 
            Dobson Communications Corporation
 
       
 
  By:   /s/ Bruce R. Knooihuizen
 
       
 
         Name: Bruce R. Knooihuizen
 
         Title: Executive Vice President and Chief Financial Officer

25



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby
accepted as of the date first above written.
Lehman Brothers Inc.

         
By:
  /s/ Peter Toal    
 
       
 
     Name: Peter Toal    
 
     Title: Managing Director    

For themselves and as representative of the
several Initial Purchasers named in
Schedule I hereto

26



--------------------------------------------------------------------------------



 



SCHEDULE I
Initial Purchasers
Lehman Brothers Inc.
Bear, Stearns & Co. Inc.
Morgan Stanley & Co. Incorporated

27



--------------------------------------------------------------------------------



 



ANNEX A
          Each broker-dealer that receives Exchange Notes for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Notes. The Letter of
Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Notes received in exchange for Notes where such Notes
were acquired by such broker-dealer as a result of market-making activities or
other trading activities. The Company has agreed that, starting on the
Expiration Date (as defined herein) and ending on the close of business one year
after the Expiration Date, it will make this Prospectus available to any
broker-dealer for use in connection with any such resale. See “Plan of
Distribution.”

 



--------------------------------------------------------------------------------



 



ANNEX B
          Each broker-dealer that receives Exchange Notes for its own account in
exchange for Notes, where such Notes were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such Exchange
Notes. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------



 



ANNEX C
          Each broker-dealer that receives Exchange Notes for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Notes. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Notes received in
exchange for Notes where such Notes were acquired as a result of market-making
activities or other trading activities. The Company has agreed that, starting on
the Expiration Date and ending on the close of business one year after the
Expiration Date, it will make this Prospectus, as amended or supplemented,
available to any broker-dealer for use in connection with any such resale. In
addition, until such date all dealers effecting transactions in the Exchange
Notes may be required to deliver a prospectus.

 



--------------------------------------------------------------------------------



 



ANNEX D
          If the undersigned is a broker-dealer that will receive Exchange Notes
for its own account in exchange for Notes, it represents that the Notes to be
exchanged for the Exchange Notes were acquired by it as a result of
market-making activities or other trading activities and acknowledges that it
will deliver a prospectus in connection with any resale of such Exchange Notes;
however, by so acknowledging and by delivering a prospectus, the undersigned
will not be deemed to admit that it is an “underwriter” within the meaning of
the Securities Act.

 